          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 1 of 25


16954-1




          UNITED STATES DISTRICT COURT
          SOUTHERN DISTRICT OF NEW YORK
          -----------------------------------------------------------------------x

          BELSITO COMMUNICATIONS INC. d/b/a THE LEGAL
          ADVOCATE,

                                                           Plaintiff,                                VERIFIED COMPLAINT

                  -against-

          I LEGAL NEWS, LLC; STEINFELD LAW FIRM; AND
          PATRICK STEINFELD, INDIVIDUALLY, AND AS
          FOUNDER AND OWNER OF I LEGAL NEWS, LLC AND
          STEINFELD LAW FIRM,

                                                       Defendants.
          -----------------------------------------------------------------------x

                  Plaintiff Belsito Communications Inc., d/b/a The Legal Advocate, by and through its

          attorneys, McCabe & Mack LLP, respectfully alleges as follows:

                                                           INTRODUCTION

                  1.       This is an action for (1) copyright infringement, (2) breach of contract, and (3)

          misappropriation of “hot news” arising from the illegal use, copying and publication of

          Plaintiff’s registered intellectual property by Defendants i Legal News, LLC; Steinfeld Law

          Firm; and Patrick Steinfeld, individually, and as founder and owner of i Legal News, LLC

          and Steinfeld Law Firm.

                  2.       Plaintiff Belsito Communications Inc. is the owner of The Legal Advocate, an

          innovative news platform designed to report breaking news from around the United States

          and provide a unique insight into the legal world.

                  3.       The Legal Advocate’s breaking news stories and proprietary analyses are a

          significant component of its business.

                  4.       Use of The Legal Advocate is governed by a Terms of Use agreement that is



                               MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 2 of 25


16954-1



          prominently displayed on the website. In exchange for access to the breaking news reports

          and proprietary analyses published on The Legal Advocate, all users agree to the Terms of

          Use agreement and are bound by all provisions contained therein. A copy of the Terms of

          Use is annexed as Exhibit “1”.

                 5.      Among other things, the Terms of Use provide that the breaking news articles,

          proprietary analyses and other intellectual property made available on The Legal Advocate

          may not be distributed or reproduced without the express permission of The Legal Advocate.

                 6.      Despite the copyrighted and proprietary nature of The Legal Advocate’s

          content, along with their contractual obligations pursuant to the Terms of Use Agreement,

          Defendants have been illegally obtaining, distributing, copying, reproducing and publishing

          this content without permission.

                 7.      Defendants’ infringement is willful. Defendants are aware that the subject

          content is copyrighted and cannot be copied, reproduced and/or published on another site

          without the express permission of Plaintiff.

                 8.      Defendants’ actions have caused significant injury to The Legal Advocate,

          entitling Plaintiff to compensatory damages, injunctive and/or other equitable relief, punitive

          damages, and attorney’s fees.

                                                               PARTIES

                 9.      Belsito Communications Inc. is a domestic business corporation registered

          with the New York State Department of State on or about December 3, 1997. Belsito

          Communications Inc. was founded by Joseph Belsito, the president and CEO of the company.

          Belsito Communications Inc. owns, publishes, runs, maintains, manages and does business as

          The Legal Advocate and maintains its principal place of business at 1 Ardmore St., New

          Windsor, New York, 12553.



                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 3 of 25


16954-1



                  10.    Defendant i Legal News, LLC is a domestic limited liability company that was

          registered with the California Secretary of State by Patrick Steinfeld on or about April 23,

          2020. i Legal News, LLC is registered as an online legal news business and maintains its

          principal place of business at 506 S. Spring St. Unit 13308, Los Angeles, California, 90013-

          3215.

                  11.    Upon information and belief, i Legal News, LLC owns, publishes, runs,

          maintains, manages and does business as ilegalnews.com. According to ilegalnews.com, “i

          Legal News, LLC is a digital news channel covering local and national legal news including

          mass torts, class actions, bad drugs, products liability, personal injury and accidental and

          wrongful death accidents.”

                  12.    Upon information and belief, Defendant Steinfeld Law Firm is a plaintiffs-

          only law firm founded by Patrick Steinfeld with a principal place of business at 90 Antigua

          Ct, Coronado, California, 92118-3312.

                  13.    Upon information and belief, Defendant Patrick Steinfeld is the founder and

          sole practitioner at the Steinfeld Law Firm. According to the website patricksteinfeld.com,

          Defendant Patrick Steinfeld d/b/a Steinfeld Law Firm, is a “nationally recognized attorney”

          who has “recovered millions on behalf of [his] clients” and who “maintain[s] the highest

          professional and ethical standards.”

                  14.    Upon information and belief, Defendants Patrick Steinfeld and/or Steinfeld

          Law Firm, alone and/or in connection with their business partners or affiliates, including, but

          not necessarily limited to, i Legal News, LLC, own, publish, run, maintain, manage and do

          business as ilegalnews.com.

                  15.    Upon information and belief, ilegalnews.com is a disguised advertisement for

          Patrick Steinfeld and/or Steinfeld Law Firm.



                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 4 of 25


16954-1



                                              JURISDICTION AND VENUE

                  16.     This is an action for copyright infringement arising under the Copyright Act of

          1976, as amended, 117 U.S.C. § 101 et seq., as well as for common law claims. This Court

          has original and supplemental jurisdiction over the subject matter of this action pursuant to 28

          U.S.C. §§ 1331 (federal question), 1338 (copyright), and 1367 (supplemental).

                  17.     Venue is proper in this judicial district pursuant to 38 U.S.C. § 1391(b) and

          (c), in that a substantial part of the vents giving rise to the claims occurred in this district, the

          harm occurred in this district, and Defendants are subject to personal jurisdiction in this

          district.

                                                  STATEMENT OF FACTS

                                                   Plaintiff’s Business Model

                  18.     The Legal Advocate is an investigative and news and legal analysis company

          dedicated to informing, educating, assisting and helping the general public with respect to

          commonly encountered legal issues. Plaintiff invests substantial financial and human

          resources in generating original and high-quality content for their website.

                  19.     The reporting of breaking accident news is an increasingly common method

          for generating business leads and client development for personal injury law firms and

          attorneys, especially those that, like Patrick Steinfeld and/or Steinfeld Law Firm, exclusively

          represent plaintiffs.

                  20.     The value of the content published on The Legal Advocate lies in the high

          quality of the investigative reporting and analysis and the timeliness with which that content

          is made available to the general public.

                  21.     The Legal Advocate’s independent reporting is the product of the full-time

          effort, skill, and judgment of its reporters. The content created therefrom constitutes



                             MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 5 of 25


16954-1



          proprietary and economically valuable intellectual property.

                  22.       The high quality and timeliness of The Legal Advocate’s reporting is a critical

          component of its business model, ensuring the continued loyalty of its users, attracting new

          users, and helping to attract new clients and business partners seeking further development of

          their own business through the generation of new client leads.

                  23.       All articles published on The Legal Advocate contain a notice that the article is

          covered by the website=s Terms of Use Agreement. Said Agreement is readily available in

          easily readable print on the website, and all articles contain a link to the full agreement. See

          Exhibit “1”.

                  24.       Among other things, pursuant to the Terms of Use, all users Aagree not to

          duplicate, publish, display, distribute, modify, or create derivative works from the material

          presented through the Site unless specifically authorized in writing by The Legal Advocate.

          Id.

                  25.       The content created, authored, written by the analysts and reporters employed

          by The Legal Advocate are works for hire, and the copyright for those works vests within and

          is owned exclusively by Belsito Communications Inc.

                         Defendants’ Infringement of Plaintiff’s Copyrighted Materials

                  26.       Defendants i Legal News, LLC, Steinfeld Law Firm and Patrick Steinfeld,

          alone and/or in connection with each other and/or other unknown business partners and/or

          affiliates, run, own, operate, maintain manage and/or oversee ilegalnews.com, a website

          purporting to provide original reporting of breaking legal news, including the reporting of

          automobile accidents. The ilegalnews.com website is in direct competition with The Legal

          Advocate with respect to the business of reporting accident news stories and/or providing

          legal analysis.



                              MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 6 of 25


16954-1



                 27.     Without authorization from The Legal Advocate, and without The Legal

          Advocate’s consent, Defendants i Legal News, LLC, Steinfeld Law Firm and Patrick

          Steinfeld, alone, and/or in connection with each other and/or other unknown business partners

          and/or affiliates, and/or by and through their employees and/or agents, have caused to be

          made, and have directed the copying and widespread distribution of the content of Plaintiff’s

          copyrighted articles for its own financial gain.

                 28.     On multiple occasions, Defendants i Legal News, LLC, Steinfeld Law Firm

          and Patrick Steinfeld, alone, and/or in connection with each other and/or other unknown

          business partners and/or affiliates, have impermissibly copied, quoted, reproduced, published,

          publicized, distributed, and/or plagiarized the most creative and original aspects of the content

          originally created by and originally published on The Legal Advocate.

                 29.     Plaintiff possesses substantial and direct evidence that Defendants obtained the

          subject copied, quoted, reproduced, published, publicized, distributed and/or plagiarized

          material directly from The Legal Advocate and not from any other source.

                 30.     Specifically, in an effort to protect its rights in its intellectual property and

          proprietary work, Plaintiff planted “seed” stories on The Legal Advocate. These “seed”

          stories are entirely invented, novel, and creative works posing as original breaking news

          reporting that could only be obtained through the direct use of The Legal Advocate website.

                 31.     The content impermissibly copied, quoted, reproduced, published, publicized,

          distributed, and/or plagiarized by Defendants includes both original breaking news reporting

          as well as “seed” stories.

                 32.      Upon information and belief, neither Patrick Steinfeld, Steinfeld Law Firm, i

          Legal News, LLC, nor any of their business partners or affiliates, generates content pertaining

          to automobile accidents for ilegalnews.com through original reporting.



                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 7 of 25


16954-1



                 33.     Upon information and belief, Patrick Steinfeld and/or Steinfeld Law Firm,

          directly profit and benefit from their infringement of The Legal Advocate’s intellectual

          property by, among other things, generating leads for their business.

                                        Defendants’ Infringement is Willful

                 34.     Defendants’ repeated infringement of Plaintiff’s copyrights is willful.

          Defendants know that their actions constitute copyright infringement and have otherwise

          acted with reckless disregard of the high probability of infringement.

                 35.     As a “nationally recognized attorney” who has “recovered millions” and who

          “maintain[s] the highest professional and ethical standards,” Defendant Patrick Steinfeld’s

          understanding of, and/or expertise in, copyright law may be presumed.

                 36.     Patrick Steinfeld’s understanding of, and/or expertise in, copyright law

          imputes such understanding and expertise upon those business entities he has founded, runs,

          manages, operates, maintains, oversees and/or does business as, including, but not necessarily

          limited to, Defendants Steinfeld Law Firm and i Legal News, LLC.

                 37.     Even only a passing familiarity with copyright law would provide all

          Defendants with actual or constructive knowledge of the wrongness of its actions in copying,

          quoting, reproducing, publishing, distributing, and/or plagiarizing content originally reported

          and/or created by and published on The Legal Advocate.

                 38.     Upon information and belief, despite having actual and/or constructive

          knowledge of the wrongness of its actions, Defendants have continued to illegally obtain,

          publish, publicize, distribute, reproduce, copy and/or plagiarize content originally published

          on The Legal Advocate.

                 39.     The materials willfully infringed upon by Defendants fall within one of two

          categories: original accident news reports or “seed” stories.



                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 8 of 25


16954-1



                 40.     With respect to the “seed” stories infringed upon by Defendants, these stories

          are wholly original and creative, and they are protected, in their entirety, by Plaintiff’s

          copyright.

                 41.     With respect to the original accident news reports infringed upon by

          Defendants, the principles of copyright law upon which this action is based have been well

          established by Second Circuit and Supreme Court precedent for well over forty (40) years.

          While the news itself cannot be copyrighted, it has long been recognized that copyright law

          protects an author’s analysis and interpretation of events, including the manner in which the

          author structures his or her material and marshals facts, the author’s choice of words, and the

          emphasis given to particular developments. See Wainwright Secs. v. Wall St. Transcript

          Corp., 558 F.2d 91, 95-96 (2d Cir. 1977) (quoting International News Service v. Associated

          Press, 248 U.S. 215, 234-39 (1918)).

                                             Defendants’ Breach of Contract

                 42.     In addition to repeatedly infringing Plaintiff’s copyrights, Defendants have

          plainly breached The Legal Advocate’s Terms of Use Agreement.

                 43.     All users who access content on The Legal Advocate agree to the Terms of

          Use governing the site and are bound by all provisions contained therein. See Exhibit “1”.

                 44.     Notice is given above each news article that the content of the page, which

          includes the new article is governed by and subject to a Legal Disclaimer.

                 45.     The Legal Disclaimer provides a link to the Website’s “Terms of Use”

          Agreement. All visitors to the site are given notice thereof and ample opportunity to read,

          review, and accept the same.

                 46.     Among other things, the Terms of Use Agreement requires that users of the

          site “agree not to duplicate, publish, display, distribute, modify, or create derivative works



                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 9 of 25


16954-1



          from the material presented through the Site unless specifically authorized in writing by The

          Legal Advocate.” Exhibit “1”.

                 47.     Among other things, the Terms of Use Agreement also expressly prohibits

          “[u]se [of] the Website for any purpose that is unlawful or prohibited . . . [f]or example,

          us[ing] the Website to violate any law, statute, or regulation (including, without limitation,

          those governing export control, consumer protection, unfair competition, anti-discrimination,

          or false advertising).” Id.

                 48.     Among other things, the Terms of Use Agreement also includes a Copyright

          and Legal Notice expressly stating that “[n]o part of [the Legal Advocate=s] content may be

          reproduced, stored in any form without written permission from Belsito.” Id.

                 49.     Defendants have repeatedly violated these provisions by, among other things,

          copying, quoting, reproducing, publishing, distributing and/or plagiarizing content originally

          published on The Legal Advocate.

                 50.     The repeated breaches of the Terms of Use Agreement have caused Plaintiff to

          suffer economic damages and irreparable harm by reason of the Defendants gaining an unfair

          economic advantage over Plaintiff to offer Plaintiff’s news without incurring Plaintiff’s costs

          to obtain that news.

                                  Defendants’ Misappropriation of “Hot News”

                 51.     In addition to constituting copyright infringement and a breach of contract,

          Defendants’ actions violate Plaintiff’s proprietary rights under the common law tort of “hot

          news” misappropriation.

                 52.     The “hot news” doctrine is intended to prevent free riding by prohibiting the

          acquisition and republishing of time-sensitive news and analysis created and generated by a

          competitor.



                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 10 of 25


16954-1



                 53.     The timeliness of The Legal Advocate’s breaking news reporting is a

          significant element of its business model.

                 54.     Defendants’ copying, quoting, reproducing, publishing, distributing and/or

          plagiarizing content originally published on The Legal Advocate is a plain attempt to free ride

          off of Plaintiff’s significant financial investment in the creation and production of breaking

          news and analysis.

                 55.     Upon information and belief, Defendants do not invest in creating and

          producing breaking news and analysis and are attempting to free ride off of Plaintiff’s

          investments to gain an unfair competitive advantage.

                 56.     The repeated breaches of the Terms of Use Agreement have caused Plaintiff to

          suffer economic damages and irreparable harm by reason of the Defendants gaining an unfair

          economic advantage over Plaintiff to offer Plaintiff’s news without incurring Plaintiff’s costs

          to obtain that news.

                                                                 COUNT I

                                                    (Copyright Infringement)

                 57.     Plaintiff restates, alleges and incorporates by reference each of the preceding

          paragraphs numbered 1 through 56.

                 58.     Plaintiff owns the copyright to all content published on The Legal Advocate

          and are the owners and holders of the copyrights for the thirteen specific articles upon which

          this lawsuit is based, which are identified below:

                         a.        “Rick Lowe, 27, killed in Long Beach pedestrian accident” is a seed

                                   story published on The Legal Advocate on or about April 1, 2020. This

                                   story was copied, quoted, plagiarized, reproduced, distributed,

                                   published and/or publicized by i Legal News, LLC on ilegalnews.com



                              MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 11 of 25


16954-1



                               as “Rick Lowe in Fatal Long Beach Accident” on or about April 2,

                               2020. Copies of both stories are annexed as Exhibit “2”.

                     b.        “Kevin Windsor, 39, dies after being hit by delivery truck” is a seed

                               story published on The Legal Advocate on or about April 9, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Kevin Windsor Killed in Santa Clarita Truck Accident” on or about

                               April 13, 2020. Copies of both stories are annexed as Exhibit “3”.

                     c.        “Bo Powelton, 21, sadly killed in auto-pedestrian accident” is a seed

                               story published on The Legal Advocate on or about April 21, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Bo Powelton in Fatal West Hills Pedestrian Accident” on or about

                               that same day. Copies of both stories are annexed as Exhibit “4”.

                     d.        “John Lincoln, 37, sadly killed in auto-motorcycle accident” is a seed

                               story published on The Legal Advocate on or about April 18, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “John Lincoln in Fatal Sacramento Motorcycle Accident” on or

                               about April 22, 2020. Copies of both stories are annexed as Exhibit

                               “5”.

                     e.        “Luis Martinez injured in Los Angeles pedestrian accident” is an

                               originally reported accident news report published on The Legal

                               Advocate on or about April 23, 2020. This story was copied, quoted,



                          MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 12 of 25


16954-1



                               plagiarized, reproduced, distributed, published and/or publicized by i

                               Legal News, LLC on ilegalnews.com as “Luis Martinez Injured in Los

                               Angeles Accident” on or about April 25, 2020 Copies of both stories

                               are annexed as Exhibit “6”.

                     f.        “John Richard, 22, sadly killed in Santa Ana DUI accident” is a seed

                               story published on the Legal Advocate on or about May 2, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “John Richard Killed in Santa Ana Accident” on or about May 3,

                               2020. Copies of both stories are annexed as Exhibit “7”.

                     g.        “Fernando Hernandez, 45, sadly killed in San Jose dui accident” is a

                               seed story published on The Legal Advocate on or about June 2, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Fernando Hernandez Sadly Killed in San Jose DUI Accident” on or

                               about that same day. Copies of both stories are annexed as Exhibit “8”.

                     h.        “Alicia Risdon, 19, sadly killed in pedestrian accident” is a seed story

                               published on The Legal Advocate on or about June 2, 2020. This story

                               was copied, quoted, plagiarized, reproduced, distributed, published

                               and/or publicized by i Legal News, LLC on ilegalnews.com as “Alicia

                               Risdon sadly dies in Long Beach Big Rig Accident” on or about that

                               same day. Copies of both stories are annexed as Exhibit “9”.

                     i.        “Mike Riddell, 39, sadly killed in two-vehicle accident” is a seed story

                               published on The Legal Advocate on or about May 2, 2020. This story



                          MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 13 of 25


16954-1



                               was copied, quoted, plagiarized, reproduced, distributed, published

                               and/or publicized by i Legal News, LLC on youtube.com as “Mike

                               Riddell Sadly Killed in Sacramento Accident” on or about June 3,

                               2020. A copy of the Legal Advocate story and a screengrab of the i

                               Legal News, LLC YouTube video are annexed as Exhibit “10”.

                     j.        “Sharon Leanne, 27, sadly injured in auto-bicycle accident” is a seed

                               story published on The Legal Advocate on or about June 5, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Sharon Leanne Critically Injured in Huntington Beach” on or about

                               that same day. Copies of both stories are annexed as Exhibit “11”.

                     k.        “Ronald Long, 43, sadly injured in auto-motorcycle accident” is a seed

                               story published on The Legal Advocate on or about June 5, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Ronald Long Seriously Injured in Sacramento Motorcycle

                               Accident” on or about that same day. Copies of both stories are

                               annexed as Exhibit “12”.

                     l.        “Jason Burton, 34, is sadly killed in pedestrian accident” is a seed story

                               published on The Legal Advocate on or about June 17, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Jason Burton Sadly Dies in Glendale Accident” on or about that

                               same day. Copies of both stories are annexed as Exhibit “13”.



                          MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 14 of 25


16954-1



                     m.        “Barrett Davis, 25, sadly killed in auto-bicycle accident” is a seed story

                               published on The Legal Advocate on or about June 19, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Barrett Davis of Kernville Dies in Bakersfield Accident” on or

                               about that same day. Copies of both stories are annexed as Exhibit

                               “14”.

                     n.        “Ken Garfinkel, 27, sadly killed in hit-and-run accident” is a seed story

                               published on The Legal Advocate on or about June 23, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Ken Garfinkel of Irvine Sadly Killed in Costa Mesa Accident” on

                               or about that same day. Copies of both stories are annexed as Exhibit

                               “15”.

                     o.        “Jeff Startup, 23, sadly killed in high-speed accident” is a seed story

                               published on The Legal Advocate on or about June 24, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Jeff Startup of Durham Sadly Killed in Chico Car Accident” on or

                               about that same day. Copies of both stories are annexed as Exhibit

                               “16”.

                     p.        “Chris Moss, 21, sadly killed in moped-vehicle accident” is a seed

                               story published on The Legal Advocate on or about June 24, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,



                          MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 15 of 25


16954-1



                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Chris Moss of Malibu Sadly Killed in Santa Monica Accident” on

                               or about that same day. Copies of both stories are annexed as Exhibit

                               “17”.

                     q.        “Eli Snead, 19, sadly killed in hit-and-run accident” is a seed story

                               published on The Legal Advocate on or about June 24, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Eli Snead of Inglewood Killed in Beverly Hills Hit-and-Run

                               Accident” on or about July 2, 2020. Copies of both stories are annexed

                               as Exhibit “18”.

                     r.        “Norm Manning, 23, sadly killed in hit-and-run accident” is a seed

                               story published on The Legal Advocate on or about July 6, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Norm Manning of Wasco Sadly Killed in Kern County Car

                               Accident” on or about that same day. Copies of both stories are

                               annexed as Exhibit “19”.

                     s.        “Christine Gooden, 21, sadly killed in fatal stop-sign accident” is a

                               seed story published on The Legal Advocate on or about July 13, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Christine Gooden of La Mesa Tragically Died in El Cajon Bicycle

                               Accident” on or about that same day. Copies of both stories are



                          MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 16 of 25


16954-1



                               annexed as Exhibit “20”.

                     t.        “Virginia Navarro, 58, sadly killed in auto-bicycle accident” is an

                               originally reported accident news report published on The Legal

                               Advocate on July 13, 2020. This story was copied, quoted,

                               plagiarized, reproduced, distributed, published and/or publicized by i

                               Legal News, LLC on ilegalnews.com as “Virginia Navarro Sadly Died

                               in Rosemead Bicycle Accident” on or about that same day. Copies of

                               both stories are annexed as Exhibit “21”.

                     u.        “Felix Mancuso, 27, sadly killed in auto-pedestrian accident” is a seed

                               story published on The Legal Advocate on or about July 14, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Felix Mancuso Tragically Killed in Rancho Cucamonga Accident”

                               on or about that same day. Copies of both stories are annexed as

                               Exhibit “22”.

                     v.        “Bobby Howatt, 15, sadly dies in fatal auto-bicycle accident” is a seed

                               story published on The Legal Advocate on or about July 17, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Bobby Howatt Sadly Killed in Oxnard Accident” on or about that

                               same day. Copies of both stories are annexed as Exhibit “23”.

                     w.        “Marie Gifford, 24, sadly killed in hit-and-run accident” is a seed story

                               published on The Legal Advocate on or about July 22, 2020. This

                               story was copied, quoted, plagiarized, reproduced, distributed,



                          MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 17 of 25


16954-1



                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Marie Gifford Tragically Died in a Sacramento Hit-and-Run

                               Accident” on or about that same day. Copies of both stories are

                               annexed as Exhibit “24”.

                     x.        “Bob Brown, 32, sadly killed in redding hit-and-run accident” is a seed

                               story published on The Legal Advocate on or about July 22, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Bob Brown of Burney Killed in Redding Hit-and-Run Accident” on

                               or about that same day. Copies of both stories are annexed as Exhibit

                               “25”.

                     y.        “Marie Casper, 21, tragically killed in Lancaster hit-and-run” is a seed

                               story published on The Legal Advocate on or about August 3, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Mary Casper of Glendale Sadly Dies in Hit-and-Run Accident” on

                               or about that same day. Copies of both stories are annexed as Exhibit

                               “26”.

                     z.        “Jonathan Jolley, 23, sadly killed in hit-and-run-accident” is a seed

                               story published on The Legal Advocate on or about August 3, 2020.

                               This story was copied, quoted, plagiarized, reproduced, distributed,

                               published and/or publicized by i Legal News, LLC on ilegalnews.com

                               as “Jonathan Jolley Killed in Costa Mesa Hit-and-Run Motorcycle

                               Accident” on or about that same day. Copies of both stories are



                          MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 18 of 25


16954-1



                             annexed as Exhibit “27”.

                     aa.     “Rock Miller, 24, tragically is killed in hit-and-run accident” is a seed

                             story published on The Legal Advocate on or about August 17, 2020.

                             This story was copied, quoted, plagiarized, reproduced, distributed,

                             published and/or publicized by i Legal News, LLC on ilegalnews.com

                             as “Rock Miller of Tustin Killed in Fontana Hit-and-Run Accident” on

                             or about August 18, 2020. Copies of both stories are annexed as

                             Exhibit “28”.

                     bb.     “Mike Boyer, 28, dies following two-vehicle crash in Antioch” is a

                             seed story published on The Legal Advocate on or about August 13,

                             2020. This story was copied, quoted, plagiarized, reproduced,

                             distributed, published and/or publicized by i Legal News, LLC on

                             ilegalnews.com as “Mike Boyer of Concord Tragically Died in Antioch

                             Car Accident” on or about August 18, 2020. Copies of both stories are

                             annexed as Exhibit “29”.

                     cc.     “Ronald Herron, 54, suffers major injuries in Perris accident” is a seed

                             story published on The Legal Advocate on or about August 17, 2020.

                             This story was copied, quoted, plagiarized, reproduced, distributed,

                             published and/or publicized by i Legal News, LLC on ilegalnews.com

                             as “Ronald Herron Seriously Injured in Perris Car Accident” on or

                             about August 18, 2020. Copies of both stories are annexed as Exhibit

                             “30”.

                     dd.     “Stacy Beach, 25, sadly is killed in Visalia bicycle accident” is a seed

                             story published on The Legal Advocate on or about August 20, 2020.



                        MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 19 of 25


16954-1



                                This story was copied, quoted, plagiarized, reproduced, distributed,

                                published and/or publicized by i Legal News, LLC on ilegalnews.com

                                as “Stacy Beach of Irvine Killed in Visalia Bicycle Accident” on or

                                about that same day. Copies of both stories are annexed as Exhibit

                                “31”.

                     ee.        “Pamela McKenny, 32, sadly is killed by hit-and-run motorist” is a

                                seed story published on The Legal Advocate on or about August 26,

                                2020. This story was copied, quoted, plagiarized, reproduced,

                                distributed, published and/or publicized by i Legal News, LLC on

                                ilegalnews.com as “Pamela McKenny Killed in Pasadena Hit-and-Run

                                Accident” on or about that same day. Copies of both stories are

                                annexed as Exhibit “32”.

                     ff.        “Charles Watkins sadly is killed in Modesto motorcycle accident” is a

                                seed story published on The Legal Advocate on or about September 1,

                                2020. This story was copied, quoted, plagiarized, reproduced,

                                distributed, published and/or publicized by i Legal News, LLC on

                                ilegalnews.com as “Charles Watkins of Turlock Killed in Modesto

                                Accident” on or about that same day. Copies of both stories are

                                annexed as Exhibit “33”.

                     gg.        “Helen Vaughn, 23, sadly is killed in hit-and-run accident” is a seed

                                story published on The Legal Advocate on or about September 15,

                                2020. This story was copied, quoted, plagiarized, reproduced,

                                distributed, published and/or publicized by i Legal News, LLC on

                                ilegalnews.com as “Helen Vaughn Killed by Chula Vista Hit-and-Run



                           MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 20 of 25


16954-1



                                  Accident” on or about that same day. Copies of both stories are

                                  annexed as Exhibit “34”.

                 59.       11 of these 33 articles are protected under Copyright Registration Numbers

          TXu002213418 and TXu002213421.

                 60.       Specifically, the article entitled “Luis Martinez injured in Los Angeles

          pedestrian accident” is protected under Copyright Registration Number TXu002213421 while

          the articles entitled “Rick Lowe, 27, killed in Long Beach pedestrian accident”, “Kevin

          Windsor, 39, dies after being hit by delivery truck”, “Bo Powelton, 21, sadly killed in auto-

          pedestrian accident”, “John Lincoln, 37, sadly killed in auto-motorcycle accident”, “John

          Richard, 22, sadly killed in Santa Ana DUI accident”, “Fernando Hernandez, 45, sadly killed

          in San Jose dui accident”, “Alicia Risdon, 19, sadly killed in pedestrian accident”, “Mike

          Riddell, 39, sadly killed in two-vehicle accident”, “Sharon Leanne, 27, sadly injured in auto-

          bicycle accident”, and “Ronald Long, 43, sadly injured in auto-motorcycle accident” are

          protected under Copyright Registration Number TXu002213418.

                 61.       Registrations for the remaining 22 articles have been filed with the United

          States Copyright Office under Claim Numbers 1-9051138831, 1-9536059091, 1-9536059349

          and 1-9536402919.

                 62.       Plaintiff invested substantial time, money and labor in the creation and

          publication of these articles.

                 63.       Defendants have infringed on Plaintiff’s registered copyrights by copying,

          quoting, plagiarizing, publicizing, reproducing, publishing and/or distributing the content of

          these articles on Accidentnews.co and/or SafetyWatch.com without Plaintiff’s consent or

          authorization.

                 64.       The copying of Plaintiff’s articles is substantial in quality and reduces the



                             MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 21 of 25


16954-1



          economic value of Plaintiff’s content. Defendants have copied, quoted, appropriated,

          plagiarized, publicized, reproduced, distributed and/or published the most creative, original

          and significant elements of these articles.

                 65.     Upon information and belief, Defendants will continue to infringe upon

          Plaintiff’s copyrights, whether such copyrights are officially registered or not, unless they are

          restrained and enjoined from doing so.

                 66.     Defendants repeated illegal acts of copyright infringement have caused the

          Plaintiff to suffer untold economic damages and irreparable harm.

                 67.     Defendants actions constitute a blatant violation of Plaintiff=s exclusive rights,

          as owner and holder of the registered copyrights, of reproduction, preparation of derivative

          works, and distribution under 17 U.S.C. §§ 106(1), (2), and (3).

                 68.     Upon information and belief, and in light of Patrick Steinfeld’s legal expertise,

          Defendants’ copyright violations and infringing acts were willful. Defendants knew they

          were committing acts of copyright violation and otherwise acted with reckless disregard of

          the high probability of infringement.

                 69.     As a direct and foreseeable consequence of these illegal acts, Plaintiff has

          suffered and continues to suffer harm, and is entitled to actual and/or statutory damages of up

          to $150,000.00 per violation, as well as costs and attorney’s fees pursuant to 17 U.S.C. §§

          504, 505.

                                                              COUNT II

                                                      (Breach of Contract)

                 70.     Plaintiffs restate, allege and incorporate by reference each of the preceding

          paragraphs numbered 1 through 69.

                 71.     As a result of Defendants’ actions, Plaintiff is entitled to a money judgment



                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 22 of 25


16954-1



          equal to the economic damages sustained by Plaintiff by reason of the Defendants gaining an

          unfair economic advantage over Plaintiff to publish Plaintiff’s news without incurring

          Plaintiff’s costs to obtain that news.

                 72.     As a result of Defendants’ actions, the value of Plaintiff’s asset, The Legal

          Advocate, has been diminished and Plaintiff is entitled to a money judgment equal to the

          diminished value of that asset.

                 73.     As a result of Defendants’ actions, Plaintiff is entitled to a money judgment

          equal to the expenses incurred by Plaintiff to obtain its news stories which Defendants’

          thereafter misappropriated without incurring Plaintiff’s costs to obtain that news.

                                                             COUNT III

                                                              (Hot News)

                 74.     Plaintiffs, restate, allege and incorporate by reference each of the preceding

          paragraphs numbered 1 through 73.

                 75.     As a result of Defendants’ actions, Plaintiff is entitled to a money judgment

          equal to the economic damages sustained by Plaintiff by reason of the Defendants gaining an

          unfair economic advantage over Plaintiff to publish Plaintiff’s news without incurring

          Plaintiff’s costs to obtain that news.

                 76.     As a result of Defendants’ actions, the value of Plaintiff’s asset, The Legal

          Advocate, has been diminished and Plaintiff is entitled to a money judgment equal to the

          diminished value of that asset.

                 77.     As a result of Defendants’ actions, Plaintiff is entitled to a money judgment

          equal to the expenses incurred by Plaintiff to obtain its news stories which Defendants’

          thereafter misappropriated without incurring Plaintiff’s costs to obtain that news.




                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 23 of 25


16954-1



                                                   PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff respectfully requests the Court issue an Order:

                 1.      Declaring that Defendants have (1) infringed upon Plaintiff’s registered

          copyrights, (2) misappropriated Plaintiff’s property interest in its economically valuable and

          time-sensitive reporting and analysis, and (3) breached its contract with Plaintiff as set forth

          in The Legal Advocate’s Terms of Use; and

                 2.      Declaring that Defendants’ acts and conduct as set forth in the preceding

          paragraphs were willful; and

                 3.      Directing that the Defendants and their business partners, agents, employees,

          or representatives, and all persons in privity therewith, are prohibited and permanently

          restrained from copying, quoting, reproducing, publishing, distributing, and/or plagiarizing

          content originally published on The Legal Advocate; and

                 4.      Directing that Defendants and their business partners, agents, employees, or

          representatives, and all persons in privity therewith, are prohibited and permanently restrained

          from distributing or publishing any material that has been derived in any manner from

          Plaintiff’s copyrighted and/or proprietary rights; and

                 5.      Awarding compensatory, actual, punitive and statutory damages to Plaintiff in

          the amount of one hundred and fifty thousand dollars ($150,000.00) for each act of

          infringement pursuant to 17 U.S.C. § 504; and

                 6.      Ordering Defendants pay Plaintiff for the costs of this action, pursuant

          to 17 U.S.C. § 505, including reasonable attorney’s fees; and

                 7.      Entering a money judgment against the Defendants pursuant to any Count; and

                 8.      Awarding such other and further relief as the Court deems just and equitable.




                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 24 of 25


16954-1



                DATED:        Poughkeepsie, New York
                              October 23, 2020


                                                                            Yours, etc.

                                                                            McCABE & MACK LLP


                                                                            By:
                                                                                    JOANNA M. LONGCORE
                                                                            Attorneys for Plaintiff
                                                                            63 Washington Street
                                                                            P.O. Box 509
                                                                            Poughkeepsie, NY 12602-0509
                                                                            Tel: (845) 486-6800

                TO:   i Legal News LLC
                      506 S. Spring St.
                      Unit 13308
                      Los Angeles, CA 90013-3215

                      Steinfeld Law Firm
                      90 Antigua Ct.
                      Coronado, CA, 92118-3312

                      Patrick Steinfeld, individually, and as Founder and Owner of i Legal News
                      LLC and Steinfeld Law Firm
                      90 Antigua Ct.
                      Coronado, CA, 92118-3312




                         MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
          Case 7:20-cv-08896-PMH Document 1 Filed 10/23/20 Page 25 of 25


16954-1



          STATE OF NEW YORK                             )
                                                        ) ss.:
          COUNTY OF DUTCHESS                            )

                 I, the undersigned, am an attorney duly admitted to practice in the courts of New York

          State and say that: I am the attorney of record, or of counsel with the attorney(s) of record,

          for Plaintiff. I have read the annexed Verified Complaint, know the contents thereof and the

          same are true to my knowledge, except those matters therein which are stated to be alleged on

          information and belief, and as to those matters I believe them to be true. My belief, as to

          those matters therein not stated upon knowledge, is based upon the following:

                 review of correspondence, records, and reports in affirmant's possession.

                 The reason I make this affirmation instead of Plaintiff is that said Plaintiff does not

          reside in or maintain an office in the county where affirmant's office is located.

                 I affirm the foregoing statements are true under penalties of perjury.

          DATED:         Poughkeepsie, New York
                         October 23, 2020



                                                                    JOANNA M. LONGCORE




                            MCCABE & MACK   LLP, ATTORNEYS AT LAW, POST OFFICE BOX 509, POUGHKEEPSIE, NY 12602
